Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Reason for Allowance
2.	Regarding claims 1-9, the prior art fails to teach or suggest a method, comprising the steps of authenticating the transaction based on a protocol associated with the second DLN (Distributed Ledger-Based Network) and without using a private cryptographic key of the first account, the protocol associated with the second DLN being different from a protocol associated with the first DLN; sending a signal indicating the transaction was authenticated; and storing information associated with the transaction in the distributed ledger data associated with the second DLN, in combination with other limitations, as specified in the independent claim 1. 
Regarding claims 10-18, the prior art fails to teach or suggest an apparatus, comprising a processor operatively coupled to the memory, the processor configured to process the transaction based on a protocol associated with the second DLN without a private key of the first account, the protocol associated with the second DLN being different from a protocol associated with the first DLN, determine an audit status of the first account based on the processing of the transaction, and send a signal indicating the audit status, in combination with other limitations, as specified in the independent claim 10. 
Regarding claims 19-20, the prior art fails to teach or suggest a processor-readable non-transitory medium storing code representing instructions to be executed by a processor, the code comprising code to cause the processor to process the transaction based on a protocol associated with the second without using a private encryption key of the first account, the protocol associated with the second DLN being different from a protocol associated with the first DLN; determine an audit status of the first account based on the processing of the transaction; and send a signal indicating the audit status, in combination with other limitations, as specified in the independent claim 19. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465